Name: Commission Directive 76/681/EEC of 22 July 1976 amending the Directive of 1 February 1972 fixing the standard rates of yield for certain inward processing operations
 Type: Directive
 Subject Matter: nan
 Date Published: 1976-08-21

 Avis juridique important|31976L0681Commission Directive 76/681/EEC of 22 July 1976 amending the Directive of 1 February 1972 fixing the standard rates of yield for certain inward processing operations Official Journal L 231 , 21/08/1976 P. 0015 - 0018+++++( 1 ) OJ NO L 58 , 8 . 3 . 1969 , P . 1 . ( 2 ) OJ NO L 24 , 30 . 1 . 1976 , P . 58 . ( 3 ) OJ NO L 45 , 21 . 2 . 1972 , P . 10 . ( 4 ) OJ NO L 306 , 26 . 11 . 1975 , P . 3 . COUNCIL DIRECTIVE OF 22 JULY 1976 AMENDING THE DIRECTIVE OF 1 FEBRUARY 1972 FIXING STANDARD RATES OF YIELD FOR CERTAIN INWARD PROCESSING OPERATIONS ( 76/681/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO THE COUNCIL DIRECTIVE OF 4 MARCH 1969 ON THE HARMONIZATION OF PROVISIONS LAID DOWN BY LAW , REGULATION OR ADMINISTRATIVE ACTION IN RESPECT OF INWARD PROCESSING ( 1 ) , AS LAST AMENDED BY THE DIECTIVE OF 18 DECEMBER 1975 ( 2 ) , AND IN PARTICULAR ARTICLE 12 THEREOF , WHEREAS ANNEX I TO THE COMMISSION DIRECTIVE OF 1 FEBRUARY 1972 FIXING STANDARD RATES OF YIELD FOR CERTAIN INWARD PROCESSING OPERATIONS ( 3 ) , FIXES , IN PARTICULAR , STANDARD RATES OF YIELD FOR THE PROCESSING OF CERTAIN AGRICULTURAL PRODUCTS INTO SORBITOL AS PART OF THE INWARD ARRANGEMENTS ; WHEREAS CERTAIN VARIETIES OF SORBITOL HAVE BEEN EXCLUDED FROM SUBHEADING 29.04 C III OF THE COMMON CUSTOMS TARIFF AND HAVE BEEN CLASSIFIED UNDER SUBHEADING 38.19 T BY COUNCIL REGULATION NO 3058/75 OF 24 NOVEMBER 1975 AMENDING REGULATIONS ( EEC ) NO 1059/69 , ( EEC ) NO 1060/69 , ( EEC ) NO 2682/72 , ( EEC ) NO 2727/75 , ( EEC ) NO 3330/74 , ( EEC ) NO 765/68 AND ( EEC ) NO 950/68 AS REGARDS THE CLASSIFICATION IN THE COMMON CUSTOMS TARIFF OF CERTAIN TYPES OF SORBITOL ( 4 ) ; WHEREAS SUBHEADING 38.19 T SHOULD BE INCLUDED IN ANNEX I TO THE DIRECTIVE OF 1 FEBRUARY 1972 , WHILE MAINTAINING THE STANDARD RATES OF YIELD WHICH HAVE APPLIED SO FAR TO THESE GOODS ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DIRECTIVE ARE IN ACCORDANCE WITH THE OPINION OF THE COMMITTEE FOR CUSTOMS PROCESSING SYSTEMS , HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 ANNEX I TO THE COMMISSION DIRECTIVE OF 1 FEBRUARY 1972 IS HEREBY REPLACED BY THE ANNEX HERETO . ARTICLE 2 1 . MEMBER STATES SHALL BRING INTO FORCE THE MEASURES REQUIRED TO COMPLY WITH THIS DIRECTIVE NOT LATER THAN 30 SEPTEMBER 1976 AND SHALL NOTIFY THE COMMISSION THEREOF IMMEDIATELY . 2 . THE COMMISSION SHALL COMMUNICATE THE INFORMATION TO THE OTHER MEMBER STATES . ARTICLE 3 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 22 JULY 1976 . FOR THE COMMISSION FINN GUNDELACH MEMBER OF THE COMMISSION ANNEXES SEE OJ NO L 231 OF 21 . 8 . 1976 .